EXHIBIT 8 LIST OF SUBSIDIARIES We have the following active subsidiaries: Subsidiary Name Country of Incorporation Ownership Percentage Attunity Inc. United States 100% Attunity (UK) Limited United Kingdom 100% Attunity (France) S.A France 100% Attunity Pty Limited Australia 100% Attunity (Hong Kong) Ltd. Hong-Kong 100% Attunity Israel (1992) Ltd. Israel 100% Attunity Software Services (1991) Ltd. Israel 98.8% RepliWeb Inc. United States 100% RepliWeb (UK) Limited United Kingdom 100% RepliWeb Ltd. Israel 100%
